J-S01041-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: ADOPTION OF: M.M.L.R., A       :   IN THE SUPERIOR COURT OF
MINOR                                 :        PENNSYLVANIA
                                      :
                                      :
                                      :
                                      :
                                      :
APPEAL OF: K.L.A. & P.O.R.,           :
NATURAL PARENTS                       :        No. 1322 MDA 2017

              Appeal from the Decree Entered July 27, 2017
              In the Court of Common Pleas of York County
                   Orphans' Court at No(s): 2017-0072


IN RE: ADOPTION OF: C.J.I.R., A       :   IN THE SUPERIOR COURT OF
MINOR                                 :        PENNSYLVANIA
                                      :
                                      :
                                      :
                                      :
                                      :
APPEAL OF: K.L.A. AND P.O.R.,         :
NATURAL PARENTS                       :        No. 1323 MDA 2017

              Appeal from the Decree Entered July 27, 2017
              In the Court of Common Pleas of York County
                   Orphans' Court at No(s): 2017-0084


BEFORE: GANTMAN, P.J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY GANTMAN, P.J.:                 FILED FEBRUARY 06, 2018

     Appellant’s, K.L.A. (“Mother”) and P.O.R. (“Father”), appeal from the

decrees entered in the Court of Common Pleas of York County Orphans

Court Division, which granted the petitions of the York County Offices of

Children Youth and Families (“CYF”) for involuntary termination of Mother
J-S01041-18


and Father’s parental rights to their minor children, M.M.L.R. and C.J.I.R.

(“Children”) and changed the goal for M.M.L.R. to adoption. We affirm.

     In May 2016, Children Youth and Families (“CYF”) received a referral

about M.M.L.R. At birth, M.M.L.R. was placed on a feeding tube and hospital

staff immediately had concerns about parents’ ability to feed and care for

the child. CYF obtained an emergency protective custody order on May 23,

2016, and the court ordered M.M.L.R. placed in foster care when released

from the hospital. CYF visited the home, which was in deplorable condition.

     On May 26, 2016, the court held a shelter care hearing and awarded

legal and physical custody of M.M.L.R. to CYF.        The court adjudicated

M.M.L.R. dependent on July 27, 2016. While the proceedings were ongoing,

Mother became pregnant and gave birth to parents’ second child, C.J.I.R.

C.J.I.R. was immediately placed in the same foster home as M.M.L.R. and

adjudicated dependent on May 5, 2017.        CYF filed a petition for a goal

change and for involuntary termination of parents’ parental rights to

M.M.L.R. on May 4, 2017; on June 1, 2017, CYF filed a petition for

involuntary termination of parents’ parental rights to C.J.I.R. The court held

a termination hearing on July 19, 2017. At the conclusion of the hearing,

the court entered separate decrees (filed July 27, 2017) granting involuntary

termination of parents’ parental rights to Children. On August 2, 2017, the

court changed the goal of M.M.L.R. to adoption. The initial goal for C.J.I.R.

was adoption, so there was no goal change ordered for C.J.I.R.        Parents


                                    -2-
J-S01041-18


timely filed notices of appeal from the termination decrees at No. 1322 MDA

2017 regarding M.M.L.R. and at No. 1323 MDA 2017 regarding C.J.I.R.

Parents also filed Rule 1925 statements on August 23, 2017. On August 24,

2017, Parents timely filed a notice of appeal from the goal change order

regarding M.M.L.R. at No. 1329 MDA 2017, with a Rule 1925 statement. On

September 14, 2017, this Court sua sponte consolidated the termination

appeals at Nos. 1322 and 1323 MDA 2017, at journal number J-S01041-18,

and listed the related goal-change appeal consecutively at journal number J-

S01042-18. Nevertheless, Parents raise identical issues in both cases.

      Parents raise four issues for our review:

         WHETHER THE TRIAL COURT ERRED IN CHANGING THE
         GOAL FROM REUNIFICATION TO ADOPTION?

         WHETHER THE TRIAL COURT ERRED IN TERMINATING THE
         PARENTAL RIGHTS OF MOTHER AND FATHER PURSUANT
         TO SECTIONS 2511(A)(1), (2), (5) AND (8) OF THE
         ADOPTION ACT?

         WHETHER THE TRIAL COURT ERRED IN CONCLUDING
         THAT TERMINATION OF PARENTAL RIGHTS WOULD BEST
         SERVE THE NEEDS AND WELFARE OF THE CHILDREN
         PURSUANT TO SECTION 2511(B) OF THE ADOPTION ACT?

         WHETHER THE TRIAL COURT ERRED IN TERMINATING THE
         PARENTAL RIGHTS OF MOTHER AND FATHER IN LIGHT OF
         THE AGE OF THE MINOR CHILDREN?

(Parents’ Brief at 14).

      On appeal, goal change decisions are subject to an abuse of discretion

standard of review. In re N.C., 909 A.2d 818, 822 (Pa.Super. 2006).

         In order to conclude that the trial court abused its

                                     -3-
J-S01041-18


         discretion, we must determine that the court’s judgment
         was manifestly unreasonable, that the court did not apply
         the law, or that the court’s action was a result of partiality,
         prejudice, bias or ill will, as shown by the record. We are
         bound by the trial court’s findings of fact that have support
         in the record. The trial court, not the appellate court, is
         charged with the responsibilities of evaluating credibility of
         the witnesses and resolving any conflicts in the testimony.
         In carrying out these responsibilities, the trial court is free
         to believe all, part, or none of the evidence. When the
         trial court’s findings are supported by competent evidence
         of record, we will affirm, even if the record could also
         support an opposite result.

Id. at 822-23 (internal citations and quotation marks omitted).

      The Juvenile Act controls the disposition of dependent children. In re

R.P., 957 A.2d 1205, 1217 (Pa.Super. 2008).          Section 6351 provides in

relevant part:

         § 6351. Disposition of dependent child

                                  *    *    *

         (f) Matters to be determined at permanency
         hearing.—At each permanency hearing, a court shall
         determine all of the following:

            (1) The      continuing     necessity        for    and
            appropriateness of the placement.

            (2) The appropriateness, feasibility and extent of
            compliance with the permanency plan developed for
            the child.

            (3) The extent of progress made toward alleviating
            the circumstances which necessitated the original
            placement.

            (4) The appropriateness and feasibility of the
            current placement goal for the child.


                                      -4-
J-S01041-18


          (5) The likely date by which the placement goal for
          the child might be achieved.

          (5.1) Whether reasonable efforts were made to
          finalize the permanency plan in effect.

          (6)    Whether the child is safe.

                                 *    *    *

          (9) If the child has been in placement for at least
          15 of the last 22 months or the court has determined
          that aggravated circumstances exist and that
          reasonable efforts to prevent or eliminate the need
          to remove the child from the child’s parent, guardian
          or custodian or to preserve and reunify the family
          need not be made or continue to be made, whether
          the county agency has filed or sought to join a
          petition to terminate parental rights and to identify,
          recruit, process and approve a qualified family to
          adopt the child unless:

              (i)   the child is being cared for by a relative
              best suited to the physical, mental and moral
              welfare of the child;

              (ii)   the county agency has documented a
              compelling reason for determining that filing a
              petition to terminate parental rights would not
              serve the needs and welfare of the child; or

              (iii) the child’s family has not been provided
              with necessary services to achieve the safe
              return to the child’s parent, guardian or
              custodian within the time frames set forth in the
              permanency plan.

                                 *    *    *

       (f.1) Additional    determination.—Based     upon     the
       determinations made under subsection (f) and all relevant
       evidence presented at the hearing, the court shall
       determine one of the following:


                                     -5-
J-S01041-18


          (1) If and when the child will be returned to the
          child’s parent, guardian or custodian in cases where
          the return of the child is best suited to the safety,
          protection and physical, mental and moral welfare of
          the child.

          (2) If and when the child will be placed for
          adoption, and the county agency will file for
          termination of parental rights in cases where return
          to the child’s parent, guardian or custodian is not
          best suited to the safety, protection and physical,
          mental and moral welfare of the child.

          (3) If and when the child will be placed with a legal
          custodian in cases where the return to the child’s
          parent, guardian or custodian or being placed for
          adoption is not best suited to the safety, protection
          and physical, mental and moral welfare of the child.

          (4) If and when the child will be placed with a fit
          and willing relative in cases where return to the
          child’s parent, guardian or custodian, being placed
          for adoption or being placed with a legal custodian is
          not best suited to the safety, protection and physical,
          mental and moral welfare of the child.

                               *    *    *

       (f.2) Evidence.—Evidence of conduct by the parent that
       places the health, safety or welfare of the child at risk,
       including evidence of the use of alcohol or a controlled
       substance that places the health, safety or welfare of the
       child at risk, shall be presented to the court by the county
       agency or any other party at any disposition or
       permanency hearing whether or not the conduct was the
       basis for the determination of dependency.

       (g) Court order.—On the basis of the determination
       made under subsection (f.1), the court shall order the
       continuation, modification or termination of placement or
       other disposition which is best suited to the safety,
       protection and physical, mental and moral welfare of the
       child.


                                   -6-
J-S01041-18


42 Pa.C.S.A. § 6351(f), (f.1), (f.2), (g).

      “When the child welfare agency has made reasonable efforts to return

a [dependent] child to [the child’s] biological parent, but those efforts have

failed, then the agency must redirect its efforts towards placing the child in

an adoptive home.”     In re N.C., supra at 823 (citing In re G.P.-R., 851

A.2d 967, 973 (Pa.Super. 2004)).

         Although the agency has the burden to show a goal change
         would serve the child’s best interests, “[s]afety,
         permanency, and well-being of the child must take
         precedence over all other considerations” under Section
         6351. In re D.P., 972 A.2d 1221, 1227 (Pa.Super. 2009),
         appeal denied, 601 Pa. 702, 973 A.2d 1007 (2009)
         (emphasis in original); In re S.B., 943 A.2d 973, 978
         (Pa.Super. 2008), appeal denied, 598 Pa. 782, 959 A.2d
         320 (2008). “[T]he parent’s rights are secondary” in a
         goal change proceeding. In re D.P., supra.

         Because the focus is on the child’s best interests, a goal
         change to adoption might be appropriate, even when a
         parent substantially complies with a reunification plan. In
         re N.C., supra at 826-27.         Where a parent’s “skills,
         including her judgment with regard to the emotional well-
         being of her children, remain problematic[,]” a goal change
         to adoption might be appropriate, regardless of the
         parent’s compliance with a permanency plan. Id. at 825.
         The agency is not required to offer services indefinitely,
         where a parent is unable to properly apply the instruction
         provided. In re A.L.D., 797 A.2d 326, 340 (Pa.Super.
         2002). See also In re S.B., supra at 981 (giving priority
         to child’s safety and stability, despite parent’s substantial
         compliance with permanency plan); In re A.P., 728 A.2d
         375, 379 (Pa.Super. 1999), appeal denied, 560 Pa. 693,
         743 A.2d 912 (1999) (holding where, despite willingness,
         parent cannot meet “irreducible minimum parental
         responsibilities, the needs of the child must prevail over
         the rights of the parent”). Thus, even where the parent
         makes earnest efforts, the “court cannot and will not
         subordinate indefinitely a child’s need for permanence and

                                      -7-
J-S01041-18


         stability to a parent’s claims of progress and hope for the
         future.” In re Adoption of R.J.S., 901 A.2d 502, 513
         (Pa.Super. 2006).

In re R.M.G., 997 A.2d 339, 347 (Pa.Super. 2010), appeal denied, 608 Pa.

648, 12 A.3d 372 (2010) (some internal citations and quotation marks

omitted).

      Appellate review of termination of parental rights cases implicates the

following principles:

         In cases involving termination of parental rights: “our
         standard of review is limited to determining whether the
         order of the trial court is supported by competent
         evidence, and whether the trial court gave adequate
         consideration to the effect of such a decree on the welfare
         of the child.”

In re Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972

A.2d 5, 8 (Pa.Super. 2009)).

            Absent an abuse of discretion, an error of law, or
            insufficient evidentiary support for the trial court’s
            decision, the decree must stand.       …    We must
            employ a broad, comprehensive review of the record
            in order to determine whether the trial court’s
            decision is supported by competent evidence.

         In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en
         banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
         (internal citations omitted).

            Furthermore, we note that the trial court, as the
            finder of fact, is the sole determiner of the credibility
            of witnesses and all conflicts in testimony are to be
            resolved by the finder of fact. The burden of proof is
            on the party seeking termination to establish by
            clear and convincing evidence the existence of
            grounds for doing so.



                                      -8-
J-S01041-18


         In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.
         2002) (internal citations and quotation marks omitted).
         The standard of clear and convincing evidence means
         testimony that is so clear, direct, weighty, and convincing
         as to enable the trier of fact to come to a clear conviction,
         without hesitation, of the truth of the precise facts in issue.
         In re J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We
         may uphold a termination decision if any proper basis
         exists for the result reached. In re C.S., 761 A.2d 1197,
         1201 (Pa.Super. 2000) (en banc). If the court’s findings
         are supported by competent evidence, we must affirm the
         court’s decision, even if the record could support an
         opposite result. In re R.L.T.M., 860 A.2d 190, 191-92
         (Pa.Super. 2004).

In re Z.P., supra at 1115-16 (quoting In re Adoption of K.J., 936 A.2d

1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d

1165 (2008)).

      CYF filed a petition for the involuntary termination of Parents’ parental

rights to Children on the following grounds:

         § 2511. Grounds for involuntary termination

         (a) General Rule.―The rights of a parent in regard to a
         child may be terminated after a petition filed on any of the
         following grounds:

            (1) The parent by conduct continuing for a period of
            at least six months immediately preceding the filing
            of the petition either has evidenced a settled purpose
            of relinquishing parental claim to a child or has
            refused or failed to perform parental duties.

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being and the conditions and causes of the
            incapacity, abuse, neglect or refusal cannot or will
            not be remedied by the parent.

                                      -9-
J-S01041-18



                                *     *      *

           (5) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency for a period of at least six months,
           the conditions which led to the removal or placement
           of the child continue to exist, the parent cannot or
           will not remedy those conditions within a reasonable
           period of time, the services or assistance reasonably
           available to the parent are not likely to remedy the
           conditions which led to the removal or placement of
           the child within a reasonable period of time and
           termination of the parental rights would best serve
           the needs and welfare of the child.

                                *     *      *

           (8) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency, 12 months or more have elapsed
           from the date of removal or placement, the
           conditions which led to the removal or placement of
           the child continue to exist and termination of
           parental rights would best serve the needs and
           welfare of the child.

                                *     *      *

        (b) Other considerations.―The court in terminating
        the rights of a parent shall give primary consideration to
        the developmental, physical and emotional needs and
        welfare of the child. The rights of a parent shall not be
        terminated solely on the basis of environmental factors
        such as inadequate housing, furnishings, income, clothing
        and medical care if found to be beyond the control of the
        parent. With respect to any petition filed pursuant to
        subsection (a)(1), (6) or (8), the court shall not consider
        any efforts by the parent to remedy the conditions
        described therein which are first initiated subsequent to
        the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511(a)(1), (a)(2), (a)(5), (a)(8), and (b). “Parental rights


                                    - 10 -
J-S01041-18


may be involuntarily terminated where any one subsection of Section

2511(a) is satisfied, along with consideration of the subsection 2511(b)

provisions.” In re Z.P., supra at 1117.

        Initially, the focus is on the conduct of the parent. The
        party seeking termination must prove by clear and
        convincing evidence that the parent’s conduct satisfies the
        statutory grounds for termination delineated in Section
        2511(a). Only if the court determines that the parent’s
        conduct warrants termination of [the parent’s] parental
        rights does the court engage in the second part of the
        analysis pursuant to Section 2511(b): determination of the
        needs and welfare of the child under the standard of best
        interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (internal citations omitted).

     Termination under Section 2511(a)(1) involves the following:

        To satisfy the requirements of [S]ection 2511(a)(1), the
        moving party must produce clear and convincing evidence
        of conduct, sustained for at least the six months prior to
        the filing of the termination petition, which reveals a
        settled intent to relinquish parental claim to a child or a
        refusal or failure to perform parental duties. In addition,

           Section 2511 does not require that the parent
           demonstrate both a settled purpose of relinquishing
           parental claim to a child and refusal or failure to
           perform parental duties. Accordingly, parental rights
           may be terminated pursuant to Section 2511(a)(1) if
           the parent either demonstrates a settled purpose of
           relinquishing parental claim to a child or fails to
           perform parental duties.

        Once the evidence establishes a failure to perform parental
        duties or a settled purpose of relinquishing parental rights,
        the court must engage in three lines of inquiry: (1) the
        parent’s explanation for [the parent’s] conduct; (2) the
        post-abandonment contact between parent and child; and
        (3) consideration of the effect of termination of parental
        rights on the child pursuant to Section 2511(b).

                                   - 11 -
J-S01041-18



In re Z.S.W., 946 A.2d 726, 730 (Pa.Super. 2008) (internal citations

omitted).     Regarding the six-month period prior to filing the termination

petition:

            [T]he trial court must consider the whole history of a given
            case and not mechanically apply the six-month statutory
            provision.     The court must examine the individual
            circumstances of each case and consider all explanations
            offered by the parent facing termination of [the parent’s]
            parental rights, to determine if the evidence, in light of the
            totality of the circumstances, clearly warrants the
            involuntary termination.

In re B.,N.M., 856 A.2d 847, 855 (Pa.Super. 2004), appeal denied, 582 Pa.

718, 872 A.2d 1200 (2005) (internal citations omitted).

      The     grounds    for   termination   of   parental   rights   under   Section

2511(a)(2), due to parental incapacity that cannot be remedied, are not

limited to affirmative misconduct; to the contrary those grounds may include

acts of refusal as well as incapacity to perform parental duties.              In re

A.L.D., supra at 337.          “Parents are required to make diligent efforts

towards the reasonably prompt assumption of full parental responsibilities.”

Id. at 340.      The fundamental test in termination of parental rights under

Section 2511(a)(2) was long ago stated in the case of In re Geiger, 459 Pa.

636, 331 A.2d 172 (1975), where the Pennsylvania Supreme Court

announced that under what is now Section 2511(a)(2), “the petitioner for

involuntary termination must prove (1) repeated and continued incapacity,

abuse, neglect or refusal; (2) that such incapacity, abuse, neglect or refusal


                                        - 12 -
J-S01041-18


caused the    child   to   be   without   essential   parental   care, control or

subsistence; and (3) that the causes of the incapacity, abuse, neglect or

refusal cannot or will not be remedied.”       In Interest of Lilley, 719 A.2d

327, 330 (Pa.Super. 1998).

      “Termination of parental rights under Section 2511(a)(5) requires

that: (1) the child has been removed from parental care for at least six

months; (2) the conditions which led to removal and placement of the child

continue to exist; and (3) termination of parental rights would best serve the

needs and welfare of the child.” In re Z.P., supra at 1118.

      “[T]o terminate parental rights under Section 2511(a)(8), the following

factors must be demonstrated: (1) [t]he child has been removed from

parental care for 12 months or more from the date of removal; (2) the

conditions which led to the removal or placement of the child continue to

exist; and (3) termination of parental rights would best serve the needs and

welfare of the child.” In re Adoption of M.E.P., 825 A.2d 1266, 1275-76

(Pa.Super. 2003).     “Section 2511(a)(8) sets a 12–month time frame for a

parent to remedy the conditions that led to the children's removal by the

court.”   In re A.R., 837 A.2d 560, 564 (Pa.Super. 2003).           Once the 12–

month period has been established, the court must next determine whether

the conditions that led to the child's removal continue to exist, despite the

reasonable good faith efforts of the Agency supplied over a realistic time.

Id.   Termination under Section 2511(a)(8) does not require the court to


                                      - 13 -
J-S01041-18


evaluate a parent’s current willingness or ability to remedy the conditions

that initially caused placement or the availability or efficacy of Agency

services. In re Adoption of T.B.B., 835 A.2d 387, 396 (Pa.Super. 2003);

In re Adoption of M.E.P., supra.

     Under Section 2511(b), the court must consider whether termination

will meet the child’s needs and welfare.     In re C.P., 901 A.2d 516, 520

(Pa.Super. 2006). “Intangibles such as love, comfort, security, and stability

are involved when inquiring about the needs and welfare of the child. The

court must also discern the nature and status of the parent-child bond,

paying close attention to the effect on the child of permanently severing the

bond.” Id. Significantly:

        In this context, the court must take into account whether a
        bond exists between child and parent, and whether
        termination would destroy an existing, necessary and
        beneficial relationship.

        When conducting a bonding analysis, the court is not
        required to use expert testimony. Social workers and
        caseworkers can offer evaluations as well. Additionally,
        Section 2511(b) does not require a formal bonding
        evaluation.

In re Z.P., supra at 1121 (internal citations omitted).

     “The statute permitting the termination of parental rights outlines

certain irreducible minimum requirements of care that parents must provide

for their children, and a parent who cannot or will not meet the requirements

within a reasonable time following intervention by the state, may properly be

considered unfit and have [the parent’s] rights terminated.” In re B.L.L.,

                                    - 14 -
J-S01041-18


787 A.2d 1007, 1013 (Pa.Super. 2001). This Court has said:

         There is no simple or easy definition of parental duties.
         Parental duty is best understood in relation to the needs of
         a child. A child needs love, protection, guidance, and
         support. These needs, physical and emotional, cannot be
         met by a merely passive interest in the development of the
         child.   Thus, this [C]ourt has held that the parental
         obligation is a positive duty which requires affirmative
         performance.

         This affirmative duty encompasses more than a financial
         obligation; it requires continuing interest in the child and a
         genuine effort to maintain communication and association
         with the child.

         Because a child needs more than a benefactor, parental
         duty requires that [parent’s must exert themselves] to
         take and maintain a place of importance in the child’s life.

         Parental duty requires that the parent act affirmatively
         with good faith interest and effort, and not yield to every
         problem, in order to maintain the parent-child relationship
         to the best of [the parent’s] ability, even in difficult
         circumstances.      A parent must utilize all available
         resources to preserve the parental relationship, and must
         exercise reasonable firmness in resisting obstacles placed
         in the path of maintaining the parent-child relationship.
         Parental rights are not preserved by waiting for a more
         suitable or convenient time to perform one’s parental
         responsibilities while others provide the child with his or
         her physical and emotional needs.

In re B.,N.M., supra at 855 (internal citations omitted). “[A] parent’s basic

constitutional right to the custody and rearing of [the parent’s] child is

converted, upon the failure to fulfill [the parent’s] parental duties, to the

child’s right to have proper parenting and fulfillment of [the child’s] potential

in a permanent, healthy, safe environment.” Id. at 856.

      After a thorough review of the record, the briefs of the parties, the

                                     - 15 -
J-S01041-18


applicable law, and the well-reasoned opinion of the Honorable Kathleen J.

Prendergast, we conclude Parents’ issues merit no relief. The Orphans Court

opinion comprehensively discusses and properly disposes of the questions

presented. (See Orphans’ Court Opinions, filed July 27, 2017, at 1-13 and

September 21, 2017, at 2-7) (finding: (1) in deciding to change M.M.L.R.’s

goal to adoption, court considered number of factors including child’s need

for stability, consistency, and permanency to best serve child’s needs; for all

reasons that follow regarding termination of parents’ parental rights,

changing goal to adoption was proper; (2) court focused on Sections

2511(a)(2), (5), and (8); notwithstanding their best efforts, parents are

unable to care for Children; both parents were incapable of caring for

Children when common events occurred, such as Children becoming sick,

and   parents   required   constant   supervision;   testimony   from   multiple

witnesses indicated parents most likely cannot ever reach point where they

could care for Children without supervision; parents have below average

capacity to parent; CYF has provided services for over one year but parents

have been unable to show significant improvement in their parenting

abilities; conditions which led to M.M.L.R.’s removal continue to exist, such

as severe environmental issues, parenting skills, and ability to meet

Children’s needs on regular basis; M.M.L.R. has special needs that parents

cannot address and which require early intervention; C.J.I.R. has been in

foster care since birth; Mother has been unable to reach point where she can


                                      - 16 -
J-S01041-18


be unsupervised with Children for specific period of time; parents were

unable to handle incident where one child was vomiting; becoming sick is

common and foreseeable circumstance; parental inability to address that

issue without supervision indicates to court that Children are without

essential parental care and control; parents’ decisions regarding housing and

pets in home creates questions about their ability to provide ongoing,

appropriate environment for Children; despite best efforts of Catholic

Charities team, parents were unable to make significant progress with issues

they needed to address; continued services will unlikely aid parents; parents

lack basic skills such as changing diapers without prompting and engaging in

appropriate activities with Children; M.M.L.R. has been in care for over 12

months; conditions which led to her removal continue to exist; C.J.I.R. has

been in care almost 12 months, since three weeks after her birth; court will

not find Section 2511(a)(8) applies to C.J.I.R. since she has not been in

foster care for more than 12 months, but court can glean from record that

parents will be unable to remedy conditions which led to removal of C.J.I.R.

as well; based on parents’ intellectual limitations, they cannot meet

Children’s needs at this point in time; (3) parents are living in maternal

grandmother’s home which is in poor condition; Catholic Charities tried to

address some hygiene issues such as pet feces on floor, urine in bottles, and

sewage everywhere; Children have developed close bond with foster

parents, who have become Children’s primary caretakers; familiarity bond


                                   - 17 -
J-S01041-18


between M.M.L.R. and Mother is similar to bond between M.M.L.R. and

caseworker; it would be detrimental to pull M.M.L.R. from foster parents’

care; Children are bonded to foster parents; foster parents have been

primary caregivers for both Children; termination of parents’ parental rights

will serve Children’s best interests (4) given young age when Children were

placed into foster care, Children have developed close bond only with their

foster parents; M.M.L.R. has some bond of familiarity with Mother; Father

has even less bond with M.M.L.R. due to Father’s unwillingness or inability to

interact with her).   Accordingly, we affirm based on the Orphans’ Court’s

opinions.

      Decrees affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/06/2018




                                    - 18 -
                                                                             Circulated 01/30/2018 11:16 AM




IN THE COURT OF COMMON PLEAS OF YORK COUNTY, PENNSYLVANJA                                      i,;;.'�:!:J

                                                                                         "'-   -. .J
                                                                                         c:;
In the Interest Of:                                                                      OI
                                                                                               f/)
                                                                                               i-r·1
        M.M.L.R.                                            No.      CP-67-DP-155-20�          -:-_J

                                                                                        ;,>
                                                                                        xr
                                                                                            ::::::
               Minor                                        Cbange of Goal              ;,�    -u
                                                                                        >Z
                                                                                          -,    :-1:

IN THE COURT OF COMMON PLEAS OF YORK COUNTY, PENNSYL¥.ANf�
                    ORPHANS' COURT DIVISION         .   �;
In re: Adoption of:
        M.M.L.R.                    No.   2017-0072
        C.J.I.R.                    No.   2017-0084

               Minors                                       Termination of Parental Rights

   OPINION IN SUPPORT OF ORDER PURSUANT TO Pa.R.A.P. No. 1925(a)

       Appellants,                       � ("Mother") and }

("Father"), appeal to the Superior Court of Pennsylvania the Judgment entered by this

Court on July 27, 2017. On August 23, 2017, pursuant to Pa.RAP. No. 1925(a)(2)(i),

Mother and Father filed a Statement of    f-r"V"'oV-6   Complained of on Appeal ("Statement").

Pursuant to Pa.R.A.P. No. 1925(a)(2)(ii), the Court issues the following Opinion.

PROCEDURAL HISTORY

       On July 25, 2017, a Petition to involuntarily terminate the parental rights of the

parents over the children,                                        · (M.M.L.R) and   c


                             (CJ.LR.), was ordered by this Court. On July 31, 2017, the

Court granted the York County Office of Children Youth and Families' (hereinafter

"CYF" or "the Agency") Petition to change the court-ordered goal from reunification

with a parent to placement for adoption for M.M.L.R. Mother and Father filed a Notice

of Appeal for both orders on August 23 and 24, 2017. This Opinion follows.
DISCUSSION

          The reasons for this Court's Order granting the Petition to change the court-

ordered goal from reunification with a parent to termination of parental rights and

placement for adoption and petition to involuntarily terminate the parental rights of the

parents of the Children already appear of record in the July 27, 2017 Opinion and Order

("Opinion"). The Court's decision is consistent with the weight of the evidence provided

at trial and now it supplements its Opinion with the following to address each issue

raised.

1.        The first issue raised is whether there was an error in changing the goal from

reunification to adoption.

          The standard of review for a challenge to a trial court's order changing the goal of

a dependent child to adoption is abuse of discretion. In re N.C., 2006 PA Super 285, � 11,

909 A.2d 818, 822 (Pa. Super. Ct. 2006) citing In re G.P.-R., 2004 PA Super 205, 851

A.2d 967, 973 (Pa. Super. Ct. 2004). The trial court must be upheld unless the "court's

judgment was manifestly unreasonable, that the court did not apply the law, or that the

court's action was a result of partiality, prejudice, bias or ill will, as shown by the

record." Id. at 823. The reviewing court is "bound by the trial court's findings of fact that

have support in the record." Id.

          On review, the Superior Court has stated that, "[t]he trial court must focus on the

child and determine the goal with reference to the child's best interests, not those of the


                                                2
parents." In re S.B., 208 Pa.Super. 21, 943 A.2d 973, 978 (2008). The "safety,

permanency, and well-being of the child must take precedence over all other

considerations." In re N.C., 909 A.2d at 823. "Further, at the review hearing for a

dependent child who has been removed from the parental home, the court must consider

the statutorily mandated factors." Id.

        In reaching the determination to change the Court Ordered Goal to adoption, the

Court cited a number of factors, including the need for the child to have stability,

consistency, and permanency to serve the best interest of the child who the Court ruled

for a change of goal, M.R. While this factor was listed first on the 1925(a) form filed, it

really should be considered last. All of the reasons stated for the termination below relate

to the change of goal and do not need to be repeated. It does not make sense to have a

goal as anything other than adoption when the children have been in a stable foster home

and the rights of the parents have been terminated.

2.      The second issue raised was whether the court erred in terminating the parental

rights of Mother and Father pursuant to Sections 251 l(a)(l), (2), (5), and (8) of the

Adoption Act.

        The standard of review by the Superior Court of an appeal from a decree

terminating parental rights is limited to determining whether the decision of the trial court

 is supported by competent evidence. In re K.C.W., 456 Pa.Super. 1, 689 A.2d 294, 298

 (1997). Absent an abuse of discretion, an error of law, or insufficient evidentiary support

                                               3
for the trial court's decision, the decree must stand. Id. Where a trial court has granted a

petition to involuntarily terminate parental rights, the Superior Court must accord the trial

judge's decision the same deference given to a jury verdict. In re Child M., 452 Pa.Super.

230, 681 A.2d 793, 800 (1996). The Superior Court employs a comprehensive review of

the record to determine whether the trial court's decision is supported by competent

evidence. In re Matsock, 416 Pa.Super. 520, 611 A.2d 737, 742 (1992). The

"[p]ermissible grounds for involuntary termination of parental rights are specified in 23

Pa.C.S.A. § 2511," as discussed above. In re C.S., 2000 PA Super 318, ,r,r 8-9, 761 A.2d

1197, 1199-200 (Pa. Super. Ct. 2000).

        Under 23 Pa.C.S. §2511, the court may terminate the rights of a parent if any one

of the eleven factors exist. This Court stated that they were going to focus primarily on

§251 l(a)(2),(5), and (8). (Opinion, page 3.) As discussed in the Opinion, this case was

not a case of the parents willfully neglecting their children, but rather a case where,

despite the best efforts of the services being provided, the Mother could not care for the

children. (Id.) Section 251 l(a)(2) discusses a reason for the termination of parental

rights to be the repeated and continued incapacity of a parent that has caused the child to

 go without essential parental care needed for the child's physical or mental wellbeing that

 cannot be remedied by the parent. Both parents were incapable of caring for the children

 when common events, such as the child becoming sick, occurred and needed constant

 supervision. (Id.) There was testimony by many of the caregivers that the parents will

                                                4
most likely never be able to get to the point where they can sufficiently care for the

children without supervision. (Id. at 5.) Therefore, this Court feels as though the

necessary grounds exist under this section to terminate the parental rights in regards to

both children.

       Section 251 l(a)(S) indicates that if the conditions that which lead to the removal

or placement of a child with an agency exists for a period of at least six months after the

child has been removed, and the parents cannot remedy those conditions within a

reasonable time, then termination may be best to serve the needs of the children. The

Opinion outlines and points to example after example of services and reports that indicate

that Mother and Father have below the average capacity as parents. (Id.) The parents

have had over a year worth of services that have not been able to yield to any significant

improvement in their parenting abilities. (Id. at 5-6.) Therefore, this Court feels as

though the necessary grounds exist under this section to terminate the parental rights in

regards to both children.

       Section 251 l(a)(S) indicates that if the children have been removed or have been

place with an agency for a period of 12 months or more and the conditions which led to

the removal or placement continue to exist, then termination of parental rights would best

serve the needs and welfare of the child. In regards to child, M.R., the conditions that

have led to her removal continue to exist, such as severe environmental issues, parenting

skills issues, and the ability to have her needs met on a regular basis. (Id. at 7.) M.R.

                                              5
also has special needs that are not being addressed at home and require Early

Intervention. (Id.) Child, C.R., has been placed with the agency since birth, which has

not quite been 12 months. (Id.) Therefore, this Court feels it has met the necessary

grounds for child, C.R., but not child, M.R. under this factor.

        Since 23 Pa.C.S. §2511 only requires that one of the factors is met, this Court

feels as though it has successfully moved in the best interests of the child and did not err

in terminating the parental rights.

3.     The third issue raised was whether there was an error in concluding that

termination of parental rights would best serve the children under Section 2511 (b) of the

Adoption Act. As outlined in the Opinion on page 8, the Court believes that terminating

the parental rights would be the best option for the children at this time.

       Under 23 Pa.C.S. §251 l(b), the court must give primary consideration to the

developmental, physical, and emotional needs and welfare of the children, and the rights

of the parents cannot be terminated solely on a basis of environmental factors if they are

beyond the control of the parent. In this case, the parents are living in maternal

grandmother's home which is in poor condition, to say the least. (Id. at 8-9.) Services,

such as Catholic Charities tried to address some of the hygiene issues, but only so much

could be done when, throughout the entire home, there were pet feces on the floor, urine

in bottles, and sewage everywhere. (Id. at 9.) Furthermore, the children have developed

a close bond with the foster parents, as the foster parents have become their primary

                                              6
caretakers. (Id.) M.R. 's bond with Mother is nothing more than the bond M.R. has with

the caseworker. (Id. at 10.) Therefore this Court feels as ifit would be detrimental to

pull her from such a close bond.

4.     The fourth issue raised was whether there was an error in terminating the parental

rights of Mother and Father in light of the age of the children. It is precisely the child's

age that makes this Court feel as though the child's best interests are termination of

parental rights. Due to the very young age that the children began their time with the

foster family, both children have developed a very close bond with their foster parents.

(Id.) The bond that the caseworker has described between the M.R. and Mother, in

particular, is nothing more than a familiarity bond. (Id.) Father and M.R. have even less

of a bond due to Father's unwillingness or inability to interact with her. (Id.)

CONCLUSION

        In changing the dependent Children's permanency goals to adoption and

terminating the parental rights of AppellantsJthe Court respectfully submits that there was

no abuse of discretion or error as a matter oflaw. This Court relies on its ruling from

July 19, 2017. This Court respectfully requests that the Superior Court find the matters

Appellanscomplain of meritless and affirm this Court's Order.



                                        BY THE COURT:



                                           H1k<7
Dated: September   1,\, 2017       KATHLEEN J. PRENDERGAST, JUDGE


       The Prothonotary is directed to serve copies of this order on Counsel for the
parties and the Agency, as required by law.




                                         8
                                                        Circulated 01/30/2018 11:16 AM




              IN THE COURT OF COMMON PLEAS OF YORK COUNTY,
                              PENNSYLVANIA


     In the Interest of                 CP-67-DP-0000155-2016
                                        2017-0072
     [M.R.] and
     [C.R.]'                            CP-67-DP-0000138-2017
                                        2017-0084
     Minors


                  York, Pa., Wednesday, July 19, 2017
       Before the Honorable Kathleen J. Prendergast, Judge


     APPEARANCES:
                  MARTIN MILLER, Esquire                                      .....,
                                                                              C:!)

                  For York county office of children,                  '-     -"
                                                                                            a
                  Youth & Families                                     c                       -.J:-·r·r-r
                                                                   .
                                                                               .....J   v;u,:....
                                                                   :,-Z       :x
                                                                       ,.,,
                                                                       -



     ALSO PRESENT:
                  MARLA SPEIR, caseworker


                                 * * *
                            ORDER AND OPINION


25                     There are two issues before the court


                                    1
1
2
 3   today as well as two children, we have a termination of
4    parental rights and change of goal for [M.R.], we have a
 5   termination of parental rights for [C.R.] but not a
6    change of goal, as her goal is already adoption, and we
 7   have a status conference with regard to both children.
 8   I   will be addressing each of those issues at this point.
 9                    Also, with regard to the termination of
10   parental rights, that relates to the termination of
11   rights of Mother as well as the termination of rights of
12   Father for both children.    I just want to be sure that    I

13   touch on all of those issues.     I'm going to start with
14   termination of parental rights, as that will affect all
15   of the other issues the court is going to address.
16                    The court has no question that both
17   parents love both of these children. The question
18   before the court though is are they now or would they be
19   at some reasonable point in the future able to care for
20   these children full time.
21                    Specifically, grounds for involuntary
22   termination are found at 23 Pa.c.s. section 2511, and
23   the court may terminate rights of a parent if they find
24   only one of any of the following grounds that may exist
25   in this case.    The court is going to specifically


                                   2
 1
 2
 3   address section (a)(2), (5) and (8).
4                    section (2) says the repeated and
 5   continued incapacity, abuse, neglect or refusal of a
 6   parent has caused the child to be without essential
 7   parental care, control or subsistence necessary for his
 8   physical or mental well-being and the conditions and
 9   causes of the incapacity, abuse, neglect or refusal
10   cannot or will not be remedied by the parent.
11                   Especially in the case of Mother, the
12   court commends her for her efforts. This is not a case,
13   especially with Mother, of will not but perhaps a case
14   of cannot.   Despite the services that have been
15   provided, Mother has not been able to get to a position
16   where she could be unsupervised with the children for
17   any specific period of time.
18                   The court especially finds the testimony
19   with regard to when the child vomited to be disturbing
20   from a point of view of the ability of the parents to
21   move forward with substantial, unsupervised time.     A

22   child being physically ill is a common and foreseeable
23   circumstance in which a child may find themselves.        The
24   parents' inability to address that issue without
25   supervision indicates to the court that their current


                                    3
 1

 2

 3   incapacity that they cannot address or have not been
4    able to address affects their ability to parent and
 5   provides a situation where the children are without
 6   essential parental care and control in those
 7   circumstances.
 8                    other circumstances relate to the housing
 9   issue, their ability to address their relationship
10   issues as it affects their parenting, decisions to have
11   pets, like bunn,es and snakes, at a time when they may
12   not be able to meet their own needs creates questions
13   about their ability to provide an ongoing, appropriate
14   environment for the children.
15                    Therefore, the court does find that the
16   conditions to terminate parental rights under (a)(2)
17   exist at this time.
18                    section (5) indicates that a child has
19   been removed from the care of a parent by the Court
20   under a voluntary agreement with an agency for a period
21   of at least six months, the conditions which led to the
22   removal or placement of the child continues to exist,
23   the parent cannot or will not remedy those conditions
24   within a reasonable period of time, the services or
25   assistance reasonably available to the parents are not


                                  4
 1

 2
 3   likely to remedy the conditions which led to the removal
 4   or placement of the child within a reasonable period of
 5   time and termination of the parental rights would best
 6   serve the needs and welfare of the child.
 7                  As previously noted in the report by
 8   Dr. Gransee on page 10 of Exhibit 6, he notes that with
 9   regard to Father "his capacity to parent seems
10   compromised and well below average and it is likely the
11   case that he will continue to make immature judgments
12   and to evince immature emotional and behavioral
13   functioning regardless of any interventions."
14                  while that report was done in 2016,
15   catholic charities was put in place to attempt to
16   provide such interventions.       Despite the best efforts of
17   the catholic charities team, unfortunately the parents
18   were not able to make significant progress with regard
19   to the issues they needed to address.      Additionally, it
20   is unlikely that continued services are unlikely to do
21   so.
22                  The catholic charities team opened
23   May 20th of 2016.   Ms. Ohl was there six hours a week
24   working with the parents and has been unable to even
25   bring them to the point where they can be unsupervised


                                   5
 1

 2
 3   for any significant period of time.   It is unlikely that
 4   her continued involvement will bring them to a point
 5   where within a reasonable time they will be able to
 6   address the issues that led to the placement.
 7                  Specific examples were noted during her
 8   testimony with regard to again the relationship issues
 9   between the parents, inability to address issues
10   relating to basic parenting skills, like diaper changes,
11   without prompting, and engaging in other appropriate
12   activities with the children.
13                  Therefore, the court finds that grounds
14   also exist under (a)(5).
15                  (A)(B) indicates that a child has been
16   removed from the care of a parent by the court or under
17   a voluntary agreement with the agency, 12 months or more
18   have elapsed from the date or removal of placement, the
19   conditions which led to the removal or placement of the
20   child continue to exist and termination of parental
21   rights would best serve the needs and welfare of the
22   child.
23                  With regard to [M.R.], she has been in
24   care for a period of 12 months.   The conditions which
25   led to her removal continue to exist based on the


                                 6
 1

 2
 3   testimony.   specifically, those conditions were pretty
 4   severe environmental issues at the grandmother's house,
 5   parenting skills issues with regard to the parents and
 6   the ability to have her needs met on a regular basis.
 7                    Additionally, with [M.R.], she has some
 8   special needs that required Early Intervention that were
 9   not being appropriately addressed at the time that she
10   came into care and the court questions whether the
11   parents have the ongoing ability to meet her special
12   needs going forward.
13                    with regard to [C.R.], she came into care
14   basically upon her birth.    while she has not been in
15   care for the 12-month period, the court can glean from
16   the situation with [M.R.] that the parents �re not going
17   to be in a position to address her needs either.     she's
18   even younger and therefore more vulnerable.    However,
19   given that she has not been in care for 12 months, the
20   court cannot find that (8) applies to [C.R.]'s case.
21   The court can, however, find that (8) applies to
22   [M.R.]'s case.
23                    As stated previously, the court only
24   needs to find one ground to terminate, so clearly that
25   exists for both children as it relates to both parents


                                   7
 1
2

 3   at this point in time.
4                     Again, the court stresses that this is
 5   not about love, as the court believes that the parents
6    love the children, and this is not, especially ,n
 7   Mother's case, about a lack of effort because the court
 8   believes that Mother has made or used significant
 9   effort, it is about their limitations creating a case
10   where they cannot meet the needs of the children at this
11   point in time.
12                    Moving on to Section (b), the court must
13   also give primary consideration to the developmental,
14   physical and emotional needs and welfare of the child.
15   The rights of a parent cannot be terminated solely on a
16   basis of environmental factors, such as inadequate
17   housing, furnishings, income, clothing and medical care,
18   if found to be beyond the control of the parent.
19                    one thing that the Court finds may have
20   been difficult for both parents is that they have not
21   had the best role models themselves in terms of
22   parenting.   To describe the conditions of maternal
23   grandmother's house indicates to the court that not only
24   are those the conditions that the parents were more or
25   less economically trapped in to raise their children,


                                  8
1
2
 3   those are the conditions in which maternal grandmother
4    felt it was appropriate to raise Mother.
 5                  The court appreciates that the catholic
6    charities team has tried to address hygiene issues, but
 7   that is very difficult when her role model was raising
 8   her in an environment where it was okay to have pet
 9   feces on the floor, urine in bottles around the house,
10   sewage throughout the house and other environmental
11   issues.
12                  while parents were limited to start, the
13   court does not feel that maternal grandmother's house in
14   particular created an effective role model for Mother
15   which only further complicated what she needed to know
16   in order to raise her children in a different
17   environment.
18                   Nonetheless, while the court is
19   sympathetic to mother's position at this point and the
20   substantial burdens that she has faced and continues to
21   face, the court must be concerned about the best
22   interests of her children.
23                   The children have bonded with the foster
24   parents.   In fact, both of them throughout their lives
25   have been primarily in the care of the foster parents.


                                  9
 1

 2

 3   Notably, the caseworker described [M.R.]'s bond with
4    Mother as a familiarity bond that may not be
 5   significantly different from the one that [M.R.] has
 6   with the caseworker herself.     The caseworker indicated
 7   that the most significant relationships are with the
 8   foster family, that that is the family with whom she has
 9   an extremely strong bond and the court believes that it
10   would be detrimental to pull her from that situation at
11   this point in time.
12                  Because of the age of the children when
13   they began living with the foster parents, if the
14   children have a significant bond, at this point it is
15   with the foster parents.   The court believes that the
16   caseworker's description of a familiarity bond is
17   credible as it relates to Mother's bond.
18                  The caseworker further testified that the
19   child may not even have that level of a bond with Father
20   given his unwillingness or inability to interact with
21   [M.R.] even in a supervised setting and his deference to
22   Mother's responsibilities in that situation.
23                  Therefore, it does appear to be , n the
24   best interests of the children considering their bonds
25   with the foster parents as well as a lack of anything


                                 10
1
2

3    beyond a familiarity bond with the parents to move
4    forward with the termination.
 5                  Therefore, at this time the court will
6    find that it is in the best interests of the children to
7    terminate the parental rights of both Mother and Father
8    as it relates to [C.R.] and to [M.R.].
 9                  Moving next to the issue of the change of
10   goal for [M.R.], having found that termination of
11   parental rights is appropriate at this time as well as
12   for the reasons previously stated, the court finds that
13   it is in the best interests of [M.R.] for her goal to be
14   changed to adoption.     Again, her strongest bond is with
15   her foster family.     That is the only family she has
16   known at this point.
17                  Despite the committed efforts of catholic
18   charities, they have been unable to assist the parents
19   in moving beyond the supervised visits and the court
20   finds that further services would be unlikely to move
21   the parents in a reasonable time to the point that they
22   could care for these children 24/7.
23                  Therefore, at this point the court finds
24   that [M.R.]'s goal is changed to adoption.
25                  Moving next to the status for both


                                   11
1
2
3    children, having changed the goal and terminated the
4    parental rights of the parents, further services will no
5    longer be needed with regard to addressing the goal of
6    reunification.
7                     It is clearly in the best interests of
8    the children to remain in their current foster home.
9    Therefore, the status quo in the foster home with the
10   services that they have will be maintained going
11   forward.
12                    while these situations are very
13   emotional, and the court notes that it has been a very
14   emotional hearing for Mother especially, the court hopes
15   that they can take some comfort in knowing that their
16   children are in a good place.
17                    The court has no doubt, and again hopes
18   the parents take comfort, that the foster parents have
19   provided a loving and stable environment and will
20   continue to do so going forward.
21                    sometimes giving up children can be a
22   very loving act and knowing that they have landed
23   someplace hopeful for them, while not ideal, should
24   provide some comfort.
25


                                  12
1

2

3

                               BY THE COURT:




    kb
    7/21/17
    In the Interest of [M.R.] & [C.R.]
    No. DP-155-2016 & DP-138-2017




                               13